Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 1 of 7 PagelD 1

FILED

UNITED STATES DISTRICT COURT JUL -g py
MIDDLE DISTRICT OF FLORIDA _ v20
JACKSONVILLE DIVISION {i592 SOS RET COU

HDOLE GISTRICT ne
tere | OF FLORID:
JACKSCHVILLE Lis Tame

UNITED STATES OF AMERICA
v. CASE NO. 3:20-cr-4 3-35-24 36T
18 U.S.C. § 2422(b)
18 U.S.C. § 1591
EDWARD ALAN HARDIN
INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning at least by February 3, 2020, and continuing through on or
about May 8, 2020, in the Middle District of Florida, and elsewhere, the
defendant,
EDWARD ALAN HARDIN,
using a facility and means of interstate commerce, that is, by cellular
telephone and by computer via the internet, did knowingly persuade, induce,
entice, and coerce an individual who had not attained the age of 18 years, that
is, a girl referred to as Minor Victim 1, to engage in sexual activity for which
any person could be charged with a criminal offense, specifically, unlawful
sexual activity with a minor, in violation of Florida Statutes Section 794.05(1),

and custodial sexual battery, in violation of Florida Statutes Section

794.011(8)(b).
Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 2 of 7 PagelD 2

In violation of 18 U.S.C. § 2422(b).
COUNT TWO
From on or about March 18, 2020, and continuing through on or about
March 27, 2020, in the Middle District of Florida, and elsewhere, the
defendant,
EDWARD ALAN HARDIN,
using a facility and means of interstate commerce, that is, by cellular
telephone and by computer via the internet, did knowingly persuade, induce,
entice, and coerce an individual who had not attained the age of 18 years, that |
is, a girl referred to as Minor Victim 1, to engage in sexual activity for which
any person could be charged with a criminal offense, specifically, attempted
production of child pornography, in violation of 18 U.S.C. § 2251(a).
All in violation of 18 U.S.C. §§ 2422(b) and 2427.
COUNT THREE
Beginning at least by an unknown date in 2016, and continuing through
on or about May 8, 2020, in the Middle District of Florida, and elsewhere, the
defendant,
EDWARD ALAN HARDIN,
in and affecting interstate and foreign commerce, did knowingly recruit,

entice, harbor, transport, obtain, maintain, patronize, and solicit a person, that
Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 3 of 7 PagelD 3

is, a girl referred to as Minor Victim 1, while knowing and in reckless
disregard of the fact that Minor Victim 1 had not attained the age of 18 years,
and having had the reasonable opportunity to observe Minor Victim 1, and
knowing that Minor Victim 1 would be caused to engage in a commercial sex
act.

All in violation of 18 U.S.C. §§ 1591(a)(1) and (b)(2).

COUNT FOUR

From a date unknown, but at least from on or about July 21, 2018,
through and including in or about sometime in March 2020, in the Middle
District of Florida, and elsewhere, the defendant,

EDWARD ALAN HARDIN,
using a facility and means of interstate commerce, that is, by cellular
telephone and by computer via the internet, did knowingly persuade, induce,
entice, and coerce an individual who had not attained the age of 18 years, that
is, a girl referred to as Minor Victim 2, to engage in sexual activity for which
any person could be charged with a criminal offense, specifically, unlawful
sexual activity with a minor, in violation of Florida Statutes Section 794.05(1),
and statutory rape, in violation of Georgia Code Section 16-6-3(a).

In violation of 18 U.S.C. § 2422(b).
Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 4 of 7 PagelD 4

COUNT FIVE

From a date unknown, but at least from on or about July 21, 2018,
through and including in or about an unknown date in March 2020, in the
Middle District of Florida, and elsewhere, the defendant,

EDWARD ALAN HARDIN,
using a facility and means of interstate commerce, that is, by cellular
telephone and by computer via the internet, did knowingly persuade, induce,
entice, and coerce an individual who had not attained the age of 18 years, that
is, a girl referred to as Minor Victim 2, to engage in sexual activity for which
any person could be charged with a criminal offense, specifically, production
of child pornography, in violation of 18 U.S.C. § 2251(a).
All in violation of 18 U.S.C. §§ 2422(b) and 2427.
COUNT SIX

On or about an unknown date in late 2017 or early 2018, in the Middle

District of Florida, the defendant,

EDWARD ALAN HARDIN,
in and affecting interstate and foreign commerce, did knowingly recruit,
entice, harbor, transport, obtain, maintain, patronize, and solicit a person, that
is, a girl referred to as Minor Victim 3, while knowing and in reckless

disregard of the fact that Minor Victim 3 had not attained the age of 18 years,
Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 5 of 7 PagelD 5

and having had the reasonable opportunity to observe Minor Victim 3, and
knowing that Minor Victim 3 would be caused to engage in a commercial sex
act.

All in violation of 18 U.S.C. §§ 1591(a)(1) and (b)(2).

1. The allegations contained in Count One through Six are
incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of 18 U.S.C. §§ 1594 and 2428.

2. Upon conviction of a violation of 18 U.S.C. §§ 1591(a)(1) and

(b)(2), the defendant shall forfeit to the United States, pursuant to 18 U.S.C.

§ 1594:
a. any property, real or personal, involved in, used, or intended
to be used to commit or to facilitate the commission of the
violation(s); .
b. any property, real or personal, which constitutes or is derived

from proceeds traceable to the violation(s);

3. Upon conviction of a violation of 18 U.S.C. § 2422(b), the

defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 2428:

a. any property, real or personal, involved in, used, or intended
to be used to commit or to facilitate the commission of the
violation(s);

b. any property, real or personal, which constitutes or is derived

from proceeds traceable to the violation(s);
Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 6 of 7 PagelD 6

4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

 

 

 

A TRUE BILL,
\ rebg rson
MARIA CHAPA LOPEZ
United States Attorney
By: Aare C6 Kho
LAURA COFERTAYLOR ™~

Assistant United States Attorney

mw ALM, S hoon

Kelly Karasé
Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:20-cr-00093-MMH-JBT Document1 Filed 07/08/20 Page 7 of 7 PagelD 7
FORM OBD-34

7/8/20 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
VS.

EDWARD ALAN HARDIN

 

INDICTMENT

Violations: 18 U.S.C. §§ 1591(a)(1) and (b)(2)
18 U.S.C. § 2422(b)

 

“Foréperson

 

Filed in open court this s ~_ day

of July, 2020.

(nae Row

Clerk

 

 

Bail $

 

 

GPO 863 525
